Citation Nr: 0736511	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-27 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
November 1973.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 2003 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that declined to reopen the claim of service 
connection for a low back disorder.  


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder by a 
decision dated in February 1974; the veteran was notified of 
the decision but did not initiate an appeal.

2.  Evidence received subsequent to the February 1974 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

1.  The February 1974 RO decision denying service connection 
for a low back disorder is final. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the RO's 1974 
decision is not new and material, and the appellant's claim 
of entitlement to service connection for a back disorder is 
not reopened. 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen the claim of service connection 
for a low back disorder.  He presented testimony on personal 
hearing in August 2007 to the effect that he injured his back 
after jumping out of a plane during active duty.  He stated 
that he was treated for chronic back pain in service.  He and 
his wife attested to continuing low back complaints and pain 
throughout the years after discharge from active duty.  It is 
contended that service connection for a low back disorder is 
warranted.  

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2007).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2007).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished.  As evidenced by the statement of the 
case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefit sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claim.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in February 2003 and August 2004, 
the RO informed the appellant of what the evidence had to 
show to substantiate the claim, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  Such notification has 
fully apprised the appellant of the evidence needed to 
substantiate the claim.  He was also advised to submit 
relevant evidence or information in his possession. 38 C.F.R. 
§ 3.159(b).  The appellant has been notified regarding the 
criteria for rating a disability, or for an effective date 
should service connection be granted. See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, neither a 
rating issue nor an effective date question is now before the 
Board. 

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of whether new and material evidence 
has been received to reopen the claim of service connection 
for a back disorder.  Extensive private clinical records have 
been requested and associated with the claims folder.  VA 
outpatient clinic notes have been retrieved.  The appellant 
was afforded a VA compensation and pension examination in 
this regard in 2004, to include a medical opinion.  He and 
his spouse presented testimony on personal hearing in August 
2007.  After review of the claims folder, the Board finds 
that further assistance from VA would not aid the appellant 
in substantiating the claim.  Therefore, VA does not have a 
duty to assist that is unmet with respect to the issue on 
appeal. See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The claim is ready 
to be adjudicated on the merits. 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § .303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. §§ 
3.303, 3.306 (2007).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2007) 
as evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The record reflects that the RO denied service connection for 
a back disorder by rating decision dated in February 1974.  
The appellant did not file an appeal and this determination 
became final. See 38 C.F.R. § 20.1103.  He attempted to 
reopen his claim for such in November 2002.  Because the 1974 
decision was the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the appellant's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis. See Evans v. Brown, 9 Vet. App. 273 (1996).  A claim 
that is the subject of a final decision can only be reopened 
upon the submission of new and material evidence. 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007).

The evidence of record at the time of the 1974 RO decision 
denying service connection for a low back disorder included 
service medical records showing that the veteran complained 
of low back pain of six months' duration in September 1970.  
A physical examination was negative.  An X-ray was obtained 
at that time that was interpreted as showing sacralization of 
the 5th lumbar vertebral body with what appeared to be 
articulation of the left transverse process with the sacrum.  
It was also noted that spina bifida occulta of L-5 was 
observed, but that there no other abnormalities otherwise.  
The appellant sought treatment again for low back pain in 
October 1973 which he stated occurred after standing in 
position or at attention for long periods.  He related that 
he had had chronic back pain over the past year that had 
recently become more bothersome.  Medication and heat were 
prescribed.  On examination in June 1973 for discharge from 
service, the spine was evaluated as normal.  It is shown, 
however, that the appellant subsequently wrote on a Statement 
of Medical Condition (When Examined More Than 3 Days Prior to 
Separation) dated in November 1973 that his medical condition 
had changed and that he had back trouble.

On post service VA examination in January 1974, the veteran 
related that he had pain in the small of his back in the 
early morning if it was cold, and on activity when using the 
back.  On special orthopedic examination, he stated that he 
had had back pain since 1967, and that he had gone to sick 
bay 12 to 15 times for back pain in service.  He said that he 
was having increasing frequency of low back pain, 
particularly with activity, including playing baseball or 
basketball.  On physical examination, vertebral alignment was 
normal.  There was no paraspinal spasm or localized 
tenderness.  It was reported that he had full mobility.  An 
X-ray of the lumbar spine revealed well-aligned vertebral 
bodies and intervertebral spaces were well maintained.  There 
was no evidence of recent or old fracture, and no 
demonstrable evidence of bone or joint pathology.  Following 
examination and radiological studies, diagnoses were rendered 
of low back pain by history with no abnormal physical 
findings, and no disease found.

The evidence received after the February 1974 decision 
denying service connection for a back disorder includes 
extensive private clinical records dating from 1992 showing 
that the veteran received diagnostic work-up and treatment 
for intermittently continuing low back pain following a work 
injury in January 1992.  History provided at that time showed 
that he had been performing heavy work pushing and pulling 
objects.  Diagnoses of low back strain and bulging/herniated 
disc at L4-L5 were recorded in March 1993.  VA outpatient 
clinic notes dating from 1999 reflect treatment for 
degenerative disc disease and lumbar spine arthritis.  The 
appellant was afforded a VA examination in September 2004.  
The examiner related that the claims folder was reviewed.  It 
was noted that the veteran believed that spina bifida was the 
cause of degenerative disc disease.  The examiner stated that 
"[u]nfortunately, the medical literature is not supportive 
of this veteran's claim."  A physical examination was 
performed followed by a diagnosis of degenerative disc 
disease of the lumbar spine which is not related to spina 
bifida and not related to military service.  

Legal Analysis

The Board finds in this instance that while all of the 
evidence received since the February 1974 final rating 
decision is new in the sense that it was not previously of 
record, none of it is "material" to grant the claim of 
service connection for a back disorder.  Such evidence 
relates solely to the veteran's treatment for low back 
disability following industrial injury in 1992, and includes 
his assertions and testimony that he now has a low back 
disorder of service onset.  There is no competent or clinical 
evidence showing that current a low back disorder is related 
to active duty.  

In summary, the Board finds in this instance that no 
additional evidence has been received with respect to low 
back disability that shows a relationship to service.  
Therefore, upon review of all of the additional information 
received since the February 1974 rating decision, the Board 
concludes that the evidence is not so significant that it 
must be considered to fairly decide the claim to reopen.  In 
the absence of such evidence, the additional information, 
when considered alone or with previously submitted evidence, 
does not raise a reasonable possibility of substantiating the 
claim.  Therefore, the veteran's application to reopen his 
claim of service connection for a low back disorder must be 
denied.

The preponderance of the evidence is against the claim.  


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for a low back disorder.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


